Goodexoh,
dissenting: It seems clear to me that this corporation was a mere “ dummy ” corporation, organized at the instance of and used by the Beaumont Investment Trust as an agency to hold title to and facilitate the management and sale of certain real property, the beneficial interest and equitable title to which were held by the Trust. All of the capital stock of the corpof ation, which was merely nominal, was issued to and held by the Trust, with the exception of the qualifying shares which stood in the names of persons in the offices of the attorneys employed by the Trust. These persons also served as “ dummy ” officers of the corporation, but had no part in the management of its affairs, this being done entirely by the Trust, or its attorneys at its request. All income received by this “ dummy ” corporation was paid over to the Trust, which accounted for the same in its own tax return. Under these facts, it is my opinion that the corporate entity should be disregarded and that any income from the property held in the name of the corporation should be regarded as belonging to the Trust, and I therefore dissent from the opinion of the majority in this case. See Stewart Forshay, 20 B. T. A. 537, and United States v. Jelenko, 23 Fed. (2d) 511.
Black and Matthews agree with this dissent.